MEMORANDUM ***
Aehonu has presented no evidence that the deportation order entered against him in 1984 was defective, and we thus reject his contention that he was improperly placed in exclusion proceedings. Because Aehonu was properly placed in exclusion proceedings upon his attempted re-entry into the United States, the BIA lacked jurisdiction to entertain his motion to reopen the prior deportation proceedings. See 8 C.F.R. § 3.2(d).
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.